By the court.
Unquestionably the proof before the magistrate was not the legal evidence which the law calls for, where the subscribing witnesses could have been had. Had this been a debt under forty shillings, where the party had no appeal, the court would most probably have set aside the proceedings, But here the party had a full and complete remedy, by an appeal, and we will not furnish him with an extraordinary remedy, where he has neglected to use an obvious one, clearly within his reach. The great delay also which he has affected, furnishes us with an additional argument why we should not now interpose.
Judgment affirmed.